Citation Nr: 0923655	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  02-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1972 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2001 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2005, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.

In June 2005, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

In August 2006, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal on the claim of 
service connection for posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal on 
the claim of service connection for posttraumatic stress 
disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 
& Supp. 2009); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.

In August 2006, in writing, the Veteran withdrew the appeal 
of the claim of service connection for posttraumatic stress 
disorder.  

Accordingly, the Board does not have appellate jurisdiction 
to review the claim of service connection for posttraumatic 
stress disorder.


ORDER

The appeal of the claim of service connection for 
posttraumatic stress disorder is dismissed.

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


